Title: To James Madison from Robert Wright, 26 June 1823
From: Wright, Robert
To: Madison, James


        
          Dear Sir,
          Blakeford 26. June 1823
        
        At the Request of Mr. Samuel T. Anderson who intermarried with my Daughter Caroline, I inclose his Letter to you relative to his Claim created under your Administration, to the just Settlement of which he seems to be estoped by an Entry, as by your especial Order.
        I have examined the Case and the Compensation allowed, and find that three perCent only is allowed to him for the same services that five per Cent is allowed to others. It was suggested as a Reason and might have been so suggested to You that the other persons to whom the five per Cent was allowed advanced their own Money but Mr. Anderson knowing they did not suggested it to the administration and has furnished their Evidence by their Letters that they did not. Hence I have been led to suppose that you were under that Impression if You order’d the 3 p ct. only to be allowed, as no idea could ever be entertained that for the same services different Compensations would be allowed by a just government bound to do equal Justice to all. I have from my Confidence in Your Equanimity ventured to invite your attention to this subject by way of Explanation—that Mr. Anderson may have the same measure of Justice that has been meeted to others. Please present to Mrs Madison my best Respects, and for Yourself the Assurances of my sincere Respects,
        
          Robert Wright
        
       